DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/15/2022. 
Claim 1 is pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 04/15/2022 are noted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to Claim 1,  Applicant claims “associate a game content group at least including the selected first game content and the selected second game content with a player”, however a player has been previously claimed. It is unknown whether this is the same player, a different player, or some other relationship. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,835,830 (U.S. Patent Application No. 16/147,972).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claim 1).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.  The claim comparisons are seen below in the chart between the instant application and the U.S. Patent with claim limitations highlighted in bold.







Instant Application 17/722,025
U.S. Patent 10,835,830
1. A computer for executing progress of a game by using a game content, the computer comprising: 

memory configured to store information corresponding to each of a plurality of game contents classified into a plurality of groups associated with an attribute; 

circuitry configured to 

select a first game content from among game contents belonging to a first group among the plurality of groups based on a selection instruction from a player; 


identify the attribute associated with the selected first game content; 

select a second game content from among game contents belonging to a second group of the plurality of groups based on the identified attribute; and 






associate a game content group at least including the selected first game content and the selected second game content with a player and stores the resultant game content group to the memory.
1. A computer for executing progress of a game by using a game content, the computer comprising: 

memory configured to store information corresponding to each of a plurality of game contents classified into a plurality of groups associated with an attribute; and 

circuitry configured to 

select a first game content from among game contents belonging to a first group among the plurality of groups in response to receiving a selection instruction from a player; 

identify an attribute associated with the selected first game content; 

select, after identifying the attribute associated with the selected first game content selected in response to receiving the selection instruction from the player, a second game content from among game contents belonging to a second group of the plurality of groups based on the identified attribute, without receiving another selection instruction from the player; and 

associate a game content group at least including the selected first game content and the selected second game content with a player and store the resultant game content group to the memory.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claim 1 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a computer for executing progress of a game by using game content in Claim 1.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claim 1 recite steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Accordingly, each of Claim 1 recites an abstract idea.
Specifically, independent Claim 1 recites “a computer for executing progress of a game by using a game content, the computer comprising: 
memory (additional element) configured to store information corresponding to each of a plurality of game contents classified into a plurality of groups associated with an attribute (steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG); 
circuitry configured to 
select a first game content from among game contents belonging to a first group among the plurality of groups based on a selection instruction from a player (steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG); 
identify the attribute associated with the selected first game content (steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG); 
select a second game content from among game contents belonging to a second group of the plurality of groups based on the identified attribute (steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG); and 
associate a game content group at least including the selected first game content and the selected second game content with a player and stores the resultant game content group to the memory (steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG).”

As indicated above, each of independent Claim 1 recites at least steps, instructions or rules for providing a game involving managing interactions between people, and following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 11 (and their respective dependent Claims 2 to 10 and 12 to 16) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 11), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a processing system including a processor, a memory and a gaming accessory including a control component are generically recited computer elements in independent Claims 1 and 11 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1 and 11 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 






Step 2B

None of Claim 1 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a computer, memory, and circuitry. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claim 1 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processing system including a processor, memory and gaming accessory including a control component.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., a computer, memory and circuitry) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Like the “telephone unit” or cellular phone in TLI Communications, this hardware (memory and circuitry) merely performs well understood, routine, and conventional activities previously known to the industry.  For these reasons, the above-identified additional components of memory and circuitry are not significantly more.   
The recitation of the above-identified generic computer limitations in Claim 1 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatus of Claim 1 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claim 1 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 1 do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claim 1 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claim 1 amounts to significantly more than the abstract idea itself (Step 2B: NO).  Accordingly, Claim 1 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2013/0116052 A1 to Okada et al. (hereinafter Okada).

Regarding Claim 1, Okada discloses a computer for executing progress of a game by using a game content, the computer (fig. 1 depicts a computer and player terminal) comprising: 
memory configured to store information corresponding to each of a plurality of game contents classified into a plurality of groups associated with an attribute (fig.1, paras. 42-43, 47 discloses gaming device is a computer with memory 51 as a memory device, storing the game program; para. 57 discloses in the memory 51, an association table TB as shown in FIG. 7 is stored in advance as a part of the game program 70, and is accessible any time.  Such an association table lists up items with which the player character can be equipped as the arms (the other accessories are possible), and the character classes that correspond to the respective arms, that is, the most suitable character classes that shows effects of the arms (the accessories) to the maximum by being equipped with such arms (the accessory) and character strings are shown so as to correspond to each other); 
circuitry (fig. 1) configured to 
select a first game content from among game contents belonging to a first group among the plurality of groups based on a selection instruction from a player (figs. 5-7, paras. 50-54 discloses the player character of each player can be freely composed in its appearance, a character class as potential characteristics, an accessory, such as a costume and arms within preset bounds according to each player's favorites with a well-known player character forming program in each player terminal 200.  The player character A is drawn based upon the character data through the CG controller 54.  For convenience for explanation, only "arms" and "clothes" that are determined by the game program 70 as categories of the accessories are shown, but articles to be worn, such as protective gears, caps, shoes and personal ornaments, and tools and the others, abilities to be used for attack are available as accessories as well as the above-mentioned two kinds of categories of accessories.  The accessories may be set in such a manner the player operates the input portion so as to designate these three kinds or more according to the game program 70); 
identify the attribute associated with the selected first game content (figs. 5-7, paras.  50-56 discloses  FIG. 5 shows a state before changing the accessory, and "sword" is equipped for "arms" and "armor" is equipped for "clothes".  "Arms" of the categories of the accessories is defined by the game program as a special category for determining the character class, and "sword" is corresponded to the character class "swordsman".  So, in a state of FIG. 5, the character class of the player character A is set as "swordsman".  If "sword" is equipped in the character class "swordsman", the game program 70 sets so as to make an ability value of the player character the most suitable); 
select a second game content from among game contents belonging to a second group of the plurality of groups based on the identified attribute (figs. 5-7, paras. 50-56 discloses the player character of each player can be freely composed in its appearance, a character class as potential characteristics, an accessory, such as a costume and arms within preset bounds according to each player's favorites with a well-known player character forming program in each player terminal 200); and 
associate a game content group at least including the selected first game content and the selected second game content with a player and stores the resultant game content group to the memory (figs. 5-7, paras. 50-57, 59 discloses an association relation between the arms and the character class. Such an association table lists up items with which the player character can be equipped as the arms (the other accessories are possible), and the character classes that correspond to the respective arms, that is, the most suitable character classes that shows effects of the arms (the accessories) to the maximum by being equipped with such arms (the accessory) and character strings are shown so as to correspond to each other).


Conclusion
Claim 1 is examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715